Citation Nr: 1755360	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-06 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to secondary service connection for a heart disorder.


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from December 27, 1973 to March 20, 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In March 2015, the Veteran testified before the undersigned Veterans Law Judge.  A hearing transcript is of record.

In September 2015, the Board remanded the issue for further development.  

In a September 2017 correspondence, the Veteran's attorney requested a second hearing in this case.  Since the issues currently on appeal to the Board are the same as those he testified about earlier in March 2015, and the Veteran has not provided good cause as to why an additional hearing should be provided on these same issues, his request is denied.  38 C.F.R. §§ 20.700(a), 20.1304(b).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's current psychiatric disorder did not have its clinical onset in service and is not otherwise related to active duty.
2.  The Veteran's heart disorder is not proximately due to, nor aggravated by, a service-connected disorder.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for entitlement to secondary service connection for a heart disorder are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that his acquired psychiatric disorder existed prior to service, and that it was aggravated beyond its normal course during active duty.  Specifically, he testified that he had mental health issues before going into the military, which was in part related to his home life situation.  He stated that he had an alcoholic family, that he was given alcohol as a baby, and that he has been a chronic alcoholic since age 13.  See Board Hearing Transcript (Tr.) at 4.  He further stated that he was not properly diagnosed until after service, but that he experienced the same symptoms prior to, and in service.  He reported that he was not aware and did not understand what it was at the time, but his symptoms worsened in service.  Id at 6-7.  The Veteran's heart disorder is claimed to be resultant from his psychiatric disorder, due to the drug and alcohol abuse damaging his heart.  Id at 3. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
In some circumstances, certain chronic disabilities, including psychoses, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  However, as the Veteran served less than 90 days, such provision of law is not for application.  38 C.F.R. § 3.307(a)(1).  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).

Service connection for PTSD has unique evidentiary requirements.  It generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

Service connection may also be established on a secondary basis for a disability proximately due to or aggravated by a service-connected disease or injury.  See 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  To establish secondary service connection, a Veteran must show: (1) the existence of a present disability; (2) the existence of a service-connected disability; and (3) a causal relationship between the present disability and the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The Board notes that the Veteran has not been afforded VA examinations for his claimed acquired psychiatric disorder or heart disorder and opinions as to the etiology of any such disorders have not otherwise been obtained.  In this instance, there is no indication that the Veteran's current psychiatric and heart disorders, first shown well after service, may be associated with his service or a service-connected disability.  Further, the Veteran has not has provided credible evidence of any in-service event, injury or disease, or any competent medical evidence that these conditions may be related to any incidence of service.  Thus, VA examinations with respect to the Veteran's claims are not required.  See McLendon, 20 Vet. App. at 83.

Initially, the Board finds that the presumption of soundness is for application despite the Veteran's claims that his psychiatric disorder pre-existed service.  On his October 1973 enlistment examination, he denied having frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, nervous trouble of any sort, and ever being treated for a mental condition, and upon clinical evaluation no psychiatric disorder was noted.  Moreover, the Veteran himself testified that he was seeing a psychiatrist before the entering the military but that was not diagnosed with a psychiatric disorder until his late twenties, approximately 10 years after service.  See Board Hearing Transcript at 6.  While the Veteran is competent to report certain psychiatric symptoms, he is not competent to diagnose a psychiatric disorder, as he does not have the appropriate expertise.  There is no other evidence indicating the presence of a psychiatric disability prior to enlistment.  Accordingly, the Board finds no clear and unmistakable evidence of a pre-existing psychiatric disorder to rebut the presumption of soundness, and the Veteran is considered psychiatrically sound at entry.  See 38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  

Regarding the first element of service connection, the evidence of a current acquired psychiatric disorder is not in dispute, as the Veteran has been diagnosed with schizoaffective disorder bipolar type, PTSD, adjustment disorder, major depressive disorder, alcohol dependence and abuse disorder, cocaine dependence and abuse disorder, polysubstance abuse, and marijuana use disorder.  See April 2012 private treatment record, January 2012, September 2013, December 2013, March 2015, and January 2015 VA treatment records.  The Board notes that service connection on a direct basis for substance abuse is precluded.  See 38 C.F.R. 
§ 3.301.  Accordingly, the first element is established for all disabilities other than those involving substance abuse.

Turning to the second element, in-service incurrence of a disease or injury, the Veteran reports no in-service injury or stressor, and as mentioned above, his treatment records during his 83 days of service do not identify any complaints, treatment for, or diagnosis of a psychiatric disorder.  As noted above, he denied having frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort at service entrance, denied any changes in his medical condition in March 1974 prior to separation, and reports that he was not diagnosed with a psychiatric disorder until many years after service.  To the extent he now reports untreated psychiatric symptomatology in service, the Board affords more probative value to the unremarkable service treatment records and the lack of any indication of any mental health diagnosis in the record for decades after service, than his more recent statements in conjunction with a claim for benefits.  As such, element two is not met, and the claim fails on this basis alone.

Regarding the final element, a nexus to service is also not established, as there is no competent opinion of record relating the Veteran's currently diagnosed psychiatric disorders to military service.  To the extent that the Veteran and his wife both associate his psychiatric disorders to service, the Board finds that both individuals are not competent to do so, as the determination as to the etiology of a psychiatric disorder is a complex medical question that is beyond the ken of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Nor is service connection for a psychosis (schizoaffective disorder) based on continuity of symptomatology warranted, as there is no indication of any psychiatric symptomatology manifestation in service sufficient to identify any psychosis.

Accordingly, for reasons outlined above, the preponderance of the evidence is against the claim of service connection for an acquired psychiatric disorder.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b).

Finally, the Veteran does not indicate that his heart disorder had its onset in service, but instead asserts that his heart disorder developed secondary to his psychiatric disorder and associated substance abuse issues.  See Board Hearing Tr. at 3, 11.  However, because the Veteran's psychiatric disorder is not entitled to service connection, secondary service connection for a heart disorder is not warranted.  38 C.F.R. § 3.310.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Secondary service connection for a heart disorder is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


